

115 HR 5543 IH: Flood Insurance Tax Credit Act of 2018
U.S. House of Representatives
2018-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5543IN THE HOUSE OF REPRESENTATIVESApril 17, 2018Ms. Velázquez introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow for a credit against tax for certain flood
			 insurance expenses.
	
 1.Short titleThis Act may be cited as the Flood Insurance Tax Credit Act of 2018. 2.Credit for flood insurance expenses (a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 25D the following new section:
				
					25E.Flood insurance expenses
 (a)Allowance of creditThere shall be allowed as a credit against the tax imposed by this subtitle for a taxpayer for a taxable year an amount equal to the sum of—
 (1)the lesser of— (A)the Federal flood insurance expenses of the taxpayer for the taxable year, and
 (B)$1,500, plus (2)the lesser of—
 (A)50 percent of the private flood insurance expenses of the taxpayer for the taxable year, and (B)$3,000, plus
 (3)the lesser of— (A)Federal contents coverage flood insurance expenses of the taxpayer for the taxable year, and
 (B)$600. (b)Phaseout (1)Federal flood insurance expenseThe amount determined under subsection (a)(1) for a taxpayer for a taxable year shall be reduced (but not below zero) by—
 (A)in the case of a joint return, 1.5 percent of so much of the taxpayer’s income for such taxable year as exceeds $100,000, and
 (B)in any other case, 3 percent of so much of the taxpayer’s income for such taxable year as exceeds $50,000.
 (2)Private flood insurance expenseThe amount determined under subsection (a)(2) for a taxpayer for a taxable year shall be reduced (but not below zero) by—
 (A)in the case of a joint return, 3 percent of so much of the taxpayer’s income for such taxable year as exceeds $100,000, and
 (B)in any other case, 6 percent of so much of the taxpayer’s income for such taxable year as exceeds $50,000.
 (3)Federal contents coverage flood insurance expenseThe amount determined under subsection (a)(3) for a taxpayer for a taxable year shall be reduced (but not below zero) by—
 (A)in the case of a joint return, 0.6 percent of so much of the taxpayer’s income for such taxable year as exceeds $100,000, and
 (B)in any other case, 1.2 percent of so much of the taxpayer’s income for such taxable year as exceeds $50,000.
 (c)DefinitionFor purposes of this section: (1)Federal flood insurance expenseThe term Federal flood insurance expense means the excess of—
 (A)amounts paid or incurred as premiums for flood insurance coverage made available under the National Flood Insurance Act of 1968, over
 (B)Federal contents coverage flood insurance expense. (2)Private flood insurance expenseThe term private flood insurance expense means amounts paid or incurred as premiums for flood insurance coverage other than flood insurance coverage made available under the National Flood Insurance Act of 1968, including such coverage for the contents of a structure.
 (3)Federal contents coverage flood insurance expenseThe term Federal contents coverage flood insurance expense means amounts paid or incurred as premiums for flood insurance coverage made available under the National Flood Insurance Act of 1968 for contents of a structure.
 (d)Primary residenceFederal flood insurance expenses, private flood insurance expenses, and Federal contents coverage flood insurance expenses shall only be taken into account to the extent that such expenses are paid or incurred for coverage related to the taxpayer’s principal residence.
 (e)Denial of double benefitNo credit shall be allowed under subsection (a) for any amount with respect to which a deduction is allowed due to subsection (c) or (e) of section 280A.
 (f)Inflation adjustmentIn the case of any taxable year beginning in calendar years after 2019, each of the dollar amounts in subsections (a) and (b) shall be increased by an amount equal to—
 (1)such dollar amount, multiplied by (2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting 2018 for 2019 in subparagraph (A)(ii) thereof.
							If any amount after adjustment under the preceding sentence is not a multiple of $50, such amount
			 shall be rounded to the next lowest multiple of $50..
 (b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 25D the following new item:
				
					Sec. 25E. Flood insurance expenses..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. 